                  Case 2:20-cv-01198-MAT Document 24 Filed 07/21/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                                    UNITED STATES DISTRICT COURT
 8                                 WESTERN DISTRICT OF WASHINGTON
                                          SEATTLE DIVISION
 9
     KIMBERLY HENDRICKSEN                                 Civil No. 2:20-CV-01198-MAT
10   On Behalf Of
     J.J., A MINOR CHILD,
11
              Plaintiff,                                  ORDER
12
              vs.
13
     COMMISSIONER OF SOCIAL SECURITY,
14
              Defendant.
15
              Based on the stipulation of the parties, it is ORDERED that the Commissioner’s decision
16
     in regard to Plaintiff’s application for supplemental security income under Title XVI of the
17
     Social Security Act be REVERSED and REMANDED to the Commissioner of Social Security
18
     for a new hearing and a decision by an administrative law judge (ALJ). On remand, the ALJ
19
     will:
20
              •        Update the record and reevaluate the medical evidence, including Exhibit 18F;
21
              •        Reconsider the claimant’s impairments at step two, including autism spectrum
22
                       disorder;
23

24
     Page 1         ORDER - [2:20-CV-01198-MAT]
                  Case 2:20-cv-01198-MAT Document 24 Filed 07/21/21 Page 2 of 2




 1            •       As necessary, call on the services of a medical expert to review the entire medical

 2                    file, including Exhibit 18F; and

 3            •       Proceed with the sequential evaluation for children, reconsidering any other

 4                    evidence as necessary.

 5            Plaintiff may be entitled to reasonable attorney fees and costs pursuant to 28 U.S.C.

 6   § 2412, upon proper request to this Court.

 7

 8            DATED this 21st day of July, 2021.

 9

10

11
                                                            A
                                                            MARY ALICE THEILER
                                                            United States Magistrate Judge
12

13

14
     Presented by:
15
     s/ Sarah L. Martin
16
     SARAH L. MARTIN
     Special Assistant United States Attorney
17
     Office of the General Counsel
     Social Security Administration
18
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
19
     Telephone: (206) 615-3705
     Fax: (206) 615-2531
20
     sarah.l.martin@ssa.gov
21

22

23

24
     Page 2        ORDER - [2:20-CV-01198-MAT]
